Citation Nr: 1021412	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-10 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss first manifested itself many 
years after service; it is not attributable to his period of 
military service.

2.  The evidence of record does not establish a current 
diagnosis of tinnitus. 


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated by active 
military service; nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.303, 3.304.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran submitted his initial claim for VA disability 
compensation benefits, specifically for bilateral hearing 
loss and tinnitus, in May 2005.  He said that he had hearing 
loss and tinnitus from his service in Korea.  He said that 
his duties required him to set up mess halls in the field and 
he was constantly around mortar fire, grenades, and machine 
guns.  The only treatment reported by the Veteran was from VA 
at the VA medical center (VAMC) in Danville, Illinois.

The RO requested the Veteran's service treatment records 
(STRs) from the National Personnel Records (NPRC).  The 
initial response from the NPRC indicated that the Veteran's 
records were fire related and damaged.  The NPRC said that 
the original records were moldy and brittle and could not be 
provided.  However, copies of the STRs were forwarded to the 
RO.  The NPRC also provided copies of the Veteran's service 
personnel records.  There is no indication in the claims 
folder that there are any missing military records.  

The Veteran served on active duty from January 1951 to 
October 1952.  His military occupational specialty after 
basic training was as a cook.  This is reflected in his 
service personnel records and recorded on his DD 214.  The 
Veteran was assigned to the Headquarters and Services 
Company, 13th Engineer Combat Battalion, in Korea from June 
1951 to March 1952.  

A review of the Veteran's STRs does not reflect any treatment 
for complaints involving hearing loss or tinnitus.  The 
records contain the Veteran's entrance physical examination 
from October 1950.  Hearing acuity was tested by whispered 
voice as 15/15.  The Veteran's October 1952 separation 
physical examination noted hearing acuity was tested by 
spoken voice, 15/15, and whispered voice, 15/15.  

The Veteran submitted VA records for entries dated May 16, 
2002, and September 30, 2004.  The May 2002 entry was from an 
audiology consult.  The Veteran reported having some 
difficulty understanding conversational level speech.  He 
reported decreased hearing for the right ear, with 
accompanying dizziness (onset one year earlier).  He said he 
was receiving ear, nose, and throat (ENT) management with 
special testing.  The entry referred to the results of a VA 
audiogram record on VA Form 10-2364, Audiological Evaluation, 
of the same date.  The audiogram reportedly showed a mild to 
moderately severe sensorineural hearing loss for the right 
ear in the middle to high frequencies.  The results showed a 
mild high frequency sensorineural hearing loss in the left 
ear.  Word recognition was reported as fair-to-good in both 
ears.  The actual audiogram was not provided by the Veteran.

The September 2004 entry noted that the Veteran declined a 
hearing evaluation.  He said he was told to report to VA to 
receive hearing aids.  The entry noted that the Veteran was 
informed regarding eligibility criteria for hearing aids.

In May 2005, the RO wrote to the Veteran to ask him to 
identify any source of medical evidence that could be 
obtained in support of his claim.  In June 2005, the Veteran 
responded that he had no additional evidence to submit and 
requested that the RO proceed with adjudication of his claim.

The RO denied his claim in August 2005.  The RO interpreted 
the May 2002 VA entry to say that the Veteran noted an onset 
of hearing loss in the last year.  The RO determined that the 
STRs were negative for hearing loss and tinnitus.  The RO 
further held that there was no medical evidence to support a 
nexus between the Veteran's current hearing loss and his 
military service.  Finally, the RO found that there was no 
current evidence of tinnitus.  

The Veteran disagreed with the denial of service connection 
in September 2005.  He noted that the report of hearing loss 
in the last year was in error.  This related to his having 
vertigo.  He said he had had hearing loss for years.  He 
repeated his assertion of exposure to acoustic trauma in 
service.  He said he was a cook after service and that he did 
not think he was exposed to noise in this occupation.

VA records for the period from April 2002 to May 2006 were 
associated with the claims folder.  An initial entry, dated 
April 16, 2002, noted that the Veteran was seen for treatment 
of congestive heart failure (CHF), hyperlipidemia, and 
depression.  He had no significant medical history until he 
was seen for his CHF in December 2001.  He was also being 
worked-up for possible mastoiditis by an ENT specialist.  He 
was noted to complain of hearing loss.  The Veteran was to 
have an audiology consult after his completion of his ENT 
evaluation.  The May 2002 audiology consult was included in 
the records.  An entry from May 2003 noted that the Veteran 
reported a history of dizzy spells from 2001.  Another entry, 
from April 2004, noted that the Veteran reported taking 
Meclizine for his dizzy spells.  The Veteran was seen in the 
audiology clinic in May 2004 because he wanted hearing aids.  
He was not eligible.  A duplicate of the September 2004 
audiology clinic entry noted that the Veteran did not want a 
hearing evaluation at that time.  The treatment entries do 
not contain any evidence of a complaint of tinnitus.

The Board remanded the Veteran's case in August 2009.  The 
May 2002 audiogram was to be associated with the claims 
folder, along with any additional treatment records pertinent 
to the claim.  The Veteran was to have a VA examination to 
assess his hearing loss and tinnitus and to provide an 
opinion as to any relationship to the Veteran's military 
service.

The RO obtained a copy of the May 16, 2002, audiology 
consult.  The RO also obtained a copy of the audiogram from 
that same date.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
--
60
LEFT
20
20
30
--
45

The audiogram listed speech recognition scores of 84 percent 
for the right ear and 92 percent for the left ear.

The Veteran was afforded a VA audiology examination in 
December 2009.  The examiner noted that she had reviewed the 
Veteran's claims folder, to include his STRs.  She noted the 
Veteran's dates of service and the results of his entrance 
and separation physical examinations.  She reported that the 
Veteran was attached to an infantry unit in Japan and Korea 
and his primary duties were as a cook.  She noted that the 
earliest documented evidence of a complaint of hearing loss 
was in 2002.  She noted that the entry showed the Veteran was 
being worked by an ENT specialist.  The examiner noted the 
results of the May 2002 audiology consult.  She noted the 
basis for the Veteran's denial of service connection and his 
objection that his history of hearing loss was listed as only 
for a year.  The Veteran reported that his hearing loss had 
been present for many years.  The examiner noted that the 
medical evidence of record was silent for tinnitus.

The Veteran told the examiner that he had difficulty in 
understanding conversational speech, especially in his right 
ear.  He was not sure when the problem first began but he 
said he really started to notice it 10 years earlier.  He 
said his left ear was pretty good but he noticed the problem 
mostly in his right ear.  The Veteran reported having a 
hearing test at a private facility in 2001.  He said he was 
told that he had lost 25 percent of the hearing in his left 
ear and 75 percent of his hearing in the right ear.  He said 
they recommended hearing aids but he could not afford them.  
It was then that he attempted to obtain the hearing aids 
through VA.  

The Veteran said he was asked what he did in civilian life 
when he arrived overseas.  When he said he managed a 
restaurant, they made him a cook.  He said he was assigned to 
the 13th combat engineers.  They used bulldozers and trucks 
and built bridges.  He said he sometimes had to deliver food 
to the troops in the field and it was sometimes noisy where 
he was.  No hearing protection was provided.  After service, 
the Veteran worked in a liquor store/restaurant for 32 years.  
He worked in another liquor store for 16 years.  His current 
employment was at a grain company for the past 19 years.  He 
worked sorting and delivering mail, driving a van and running 
errands.  He worked in a research building and had limited 
exposure to noise.  The examiner recorded that the Veteran 
denied tinnitus.

The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
55
55
LEFT
25
20
45
45
45

The Veteran had a speech discrimination score of 92 percent 
for each ear.  The examiner also noted severely collapsing 
canals bilaterally with the right being worse than the left.  
The examiner said that initial test results under earphones 
found a significant air-bone gap.  The Veteran was tested a 
second time, using an insert phone as the transducer.  The 
examiner said that this significantly improved the Veteran's 
air conduction thresholds and also improved his word 
recognition score.  She said the reported findings are those 
obtained with the insert.  

The examiner concluded that the Veteran served in the 
military for less than two years.  Although he sometimes was 
exposed to noise in service, his primary job classification 
was not in a hazardous noise occupation.  He did not work 
with the heavy equipment and was not in combat.  The first 
hearing test was a private test in 2001, some 49 years after 
service.  The examiner said that, based on the Veteran's 
relatively brief exposure to noise in service, and the fact 
that he did not seek audiological services for nearly 50 
years after his discharge, there was insufficient evidence to 
opine in his favor.  The examiner added that it appeared to 
be less than 50 percent likely that the Veteran's hearing 
loss could be attributed to noise exposure in service.  She 
concluded by saying tinnitus could not be found.

Additional VA records for the period from May 2007 to 
February 2010 were added to the claims folder.  An entry from 
February 2010 noted that the Veteran was fitted for hearing 
aids.  There was no mention of tinnitus in any of the 
entries, to include the audiology entry from February 2010.

The RO continued to deny the Veteran's claim for service 
connection.  He was issued a supplemental statement of the 
case (SSOC) in February 2010.  The SSOC cited to the 
examiner's opinion regarding the lack of a nexus to service 
for hearing loss and that there was no evidence of tinnitus 
at the time of the VA examination.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The Veteran's STRs are negative for evidence of hearing loss 
or tinnitus.  The first medical evidence of record to show 
hearing loss is the VA audiology consult of May 2002.  The VA 
outpatient records do not provide any link between the 
Veteran's hearing loss and his military service.  The same 
records are negative for any complaint of tinnitus from the 
Veteran.  

The VA examiner reviewed the evidence of record, to include 
STRs, VA treatment records, and the Veteran's self-reported 
history.  She concluded that the Veteran's hearing loss was 
first noted many years after service, his noise exposure in 
service was limited, and that it was less likely than not 
that his current hearing loss was related to service.  She 
also noted that the Veteran did not complain of tinnitus.  

The Board notes that lay evidence in the form of statements 
or testimony of the Veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also 
the absence of contemporaneous treatment records is not 
dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. 
Cir. 2006).  

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay 
evidence can be sufficient to establish diagnosis of a 
condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  In particular, the Federal Circuit stated that:

We have consistently held that "[l]ay 
evidence can be competent and sufficient 
to establish a diagnosis of a condition 
when (1) a layperson is competent to 
identify the medical condition, (2) the 
layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports 
a later diagnosis by a medical 
professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran has stated his lay opinion as to 
why he believes he has hearing loss and tinnitus that are 
related to service - his noise exposure during service.  The 
evidence of record does establish a current hearing loss 
impairment for VA purposes.  However, the VA examiner, after 
weighing the evidence of record concluded that the Veteran's 
hearing loss is not related to service.  She also noted the 
49-year gap before there was medical evidence of hearing 
loss.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.)  With all of this in mind, the 
examiner concluded that the Veteran's hearing loss was not 
related to his military service.  Her opinion, as a medical 
professional, is afforded greater weight in this particular 
case because of her expertise and the explanation she 
provided.  

In regard to the tinnitus issue, the Veteran is competent to 
provide evidence of his symptoms during and since military 
service.  However, he has not alleged tinnitus at the time of 
VA treatment, and he did not allege tinnitus at the time of 
his VA examination in December 2009.  The Veteran was 
certainly aware that his claim was originally denied based on 
the absence of a diagnosis of tinnitus in August 2005.  He 
was queried on the matter by the VA examiner but still did 
not report having tinnitus.  The examiner noted that tinnitus 
was not found.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Therefore, the Board concludes 
that, without any persuasive evidence confirming the presence 
of a tinnitus disability, service connection must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current 
disability is a prerequisite to an award of service 
connection).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a basis for granting service 
connection for hearing loss or tinnitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Court issued a decision in March 2006 in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

The Veteran submitted his claim in May 2005.  The RO wrote to 
him that same month.  The Veteran was advised of the evidence 
required to substantiate his claim for service connection.  
He was further advised of the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The RO informed the Veteran on the types of evidence 
he could submit that would support his claim for service 
connection.  He was asked to submit any medical evidence that 
he had.  The letter informed the Veteran of the evidence of 
record.  

The Veteran responded to the letter in June 2005.  He said 
that he had no new evidence to submit.  

The RO denied his claim for service connection in August 
2005.  He submitted his notice of disagreement in September 
2005.  

The RO issued the notice required by Dingess in regard to 
effective dates and how disability ratings are determined in 
March 2006.  The Veteran responded that same month that he 
had no additional evidence or information to submit.  

The RO issued the Veteran a statement of the case (SOC) in 
March 2007.  The SOC listed the evidence of record and 
confirmed the denial of service connection.  The Veteran 
perfected his appeal that same month.

The Board remanded the case for additional development in 
August 2009.  The Veteran was notified in December 2009 that 
he would be scheduled for a VA examination.

The Veteran was afforded the examination.  His claim was re-
adjudicated and the denial of service connection was 
confirmed.  The Veteran was issued a SSOC that noted the 
evidence added to the record and explained the basis for the 
continued denial of his claim.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish service connection as evidenced by his statements 
as he claimed noise exposure in service as the source of 
hearing loss and tinnitus.  Thus, the Board is satisfied that 
the duty to notify requirements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claims.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, service personnel records, VA 
treatment records, and statements from the Veteran.  He was 
afforded a VA examination in December 2009.  He elected to 
not have a hearing in his case.  He identified no other 
information or evidence that would support his claim.  

In that regard, the Veteran informed the VA examiner of a 
private audiology evaluation that took place in 2001.  VA had 
written to the Veteran on several occasions and asked him to 
either submit evidence in support of his claim or identify 
evidence that he wanted VA to obtain on his behalf.  He did 
not identify the private evaluation as evidence pertinent to 
his claim.  Moreover, he has not said that the evaluation 
provided any opinion regarding his hearing loss disability, 
only that the evaluation identified the presence of hearing 
loss.  That is not in question in this case.  It is the 
etiology of the hearing loss.  Absent the Veteran identifying 
the evidence as pertinent to his claim and needing VA to 
obtain it, VA is under no obligation to seek out the 
evidence.  

The Board notes that the Court also held in Barr that "once 
the Secretary undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr, 21 Vet. App. at 311.  An opinion 
is considered adequate when it is based on consideration of 
the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that 
the Board's evaluation of the claimed disability will be a 
fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (stating that a medical opinion "must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions").

The examination in this case clearly meets the above 
requirements.  The examiner provided a detailed history of 
the Veteran's service, and his noise exposure in service and 
after.  She provided the several factors she considered in 
reaching her conclusion and opinion.  The examination was 
adequate and provided the Board with sufficient detail to 
make a fully informed decision.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


